DETAILED ACTION
 This action is in reply to papers filed 10/26/2021. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180255752A1, Published 9/13/2018.

                                                              Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/26/2021 is acknowledged.  The traversal is on the ground(s) that, as amended, the cited reference does not disclose a lymphoma cell with the markers listed in claim 1. In view of this newly included limitation, the Restriction Requirement is withdrawn.
Accordingly, claims 1-16 are pending and examined herein.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3 contains a ‘FIGURE 3C/1’ and a ‘FIGURE 3C/2’.  Under ‘Descriptions of Drawings’ Fig. 3 in the as-filed specification does not recite ‘FIGURE 3C/1’ or ‘FIGURE 3C/2’, only Fig. 3C.  In addition, Fig. 10 contains numerous drawings that are not identified with a unique reference character. Under 

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is dependent upon claim 1.  Claim 1 is drawn to a population of lymphoma cells. The preamble of claim 12 is drawn to propagation of a population of cells. Claim 12 does not recite that this population is a population of lymphoma cells. The preamble of claim 12 should be amended so that it is in agreement with the claim upon which it depends from.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the instant case, the claims recite a broad range for a parameter and a narrower preferred range for the same parameter. 
For example, claim 7 recites a dose of 104 to 5x106 cells/recipient and then also recites “preferably” 106 to 5 x106 cells/recipient. A dose of 106 to 5 x106 cells/recipient is the narrower range of the 104 to 5x106 cells/recipient limitation. Similar language is recited in claims 3-6 and 10. Accordingly, the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9, 12 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claimed invention is drawn to a population of lymphoma cells of the mouse lymphoma cell line deposited under the number DSMZ ACC3278 or a population of lymphoma cells derived therefrom, wherein said cells are positive for CD19, B220, MHC II, surface IgG2a/kappa chain and MAC-1, and negative for CD5.
At para. 75 of the PgPub, the specification discloses that the present inventors have unexpectedly found, isolated and successfully propagated a lymphoma cell line, denoted Bc-DLFL.1, displaying CD19, B220, MHC II, surface IgG2a/kappa chain and MAC-1. Continuing, the specification discloses that the cells do not express CD5, but are further characterized by a number of translocation involving chromosomes 6, 10, 11 and 19 as t(10:6), t(6:10), t(11:19) and t(10:11) chromosomal translocation. At para. 88 of the PgPub, the specification notes that the original tumor was found in a BALB/c mouse as a robust splenomegaly and a soft tissue mass surrounding the terminal segment of the ileum. And at para. 109, the specification discloses the finding of the “spontaneous” original tumor as an “incidental finding” during the dissection of an aged BALB/c female mouse. 
Claim 1 recites a judicial exception. The judicial exception is the population of lymphoma cells from the mouse lymphoma cell line DSMZ ACC3278 and the lymphoma cells derived therefrom, all of which are products of nature. The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its 
Here, the closest natural counterpart are the cells derived from the naturally occurring lymphoma in an aged female BALB/c mouse.  As admitted by Applicants, the original tumor was spontaneously formed in an aged female BALB/c mouse. The isolation and dissection of this tumor, as performed by Applicants, does not alter its naturally occurring fundamental qualities. When the claimed lymphoma cells are compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. With respect to the cell surface makers the naturally occurring lymphoma cells express or do not express, insofar as the cells are naturally occurring, the lymphoma cells will express or will not express the surface markers recited in the claim. More broadly, all structural characteristics of the claimed lymphoma cells will be present on the naturally occurring counterpart lymphoma cells (claim 1, claim 2 and claim 15).  These characteristics are the handiwork of nature and occurs without the hand of man. Therefore, the claimed lymphoma cells are a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (isolated BRCA genes held ineligible). Note that the spontaneously derived original tumor in the aged BALB/c female mouse reads on the mouse of claim 14 and claim 16. Accordingly, the mice of claim 14 and claim 16 are products of nature. 
Claims 3-7 are included in this rejection as these claims are merely intended use(s) of the claimed lymphoma cells.  A statement of using the lymphoma cells does not structurally distinguish the lymphoma cells. Accordingly, these claims are also rejected as being directed to a judicial exception. Claims 8-9 are also rejected under 35 U.S.C. 101.  Claim 8 is drawn to in vivo. Claim 8 does NOT identify where in vivo the cells should be administered nor does the claim recite what dosage the cells should be administered at.  At best, claim 8 is equivalent to merely adding the words “apply it” to the judicial exception~ the population of lymphoma cells.  Mere instructions to apply an exception cannot provide an inventive concept. With respect to claim 9, which is drawn to, inter alia, detecting the localization of the lymphoma cells, this step is considered as a ‘mental process’, which is an abstract idea and therefore, a judicial exception. This is because the detection of lymphoma cells in the mouse can be practically performed by the human mind when, for example, one of ordinary skill in the art is reviewing CT scans of the mouse.
 Claim 12 is also included in this rejection because, similarly to claim 8, the method claim is directed to a judicial exception. Mere instructions to apply an exception- in this case, culturing the lymphoma cells- cannot provide an inventive concept. In addition, a medium “suitable for B-lineage cells” is interpreted as insignificant extra-solution activity, as a step of culturing lymphoma cells in B-cell medium is well known in the art. With respect to the optional limitations, per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. In this regard, the optional limitations were not considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 


Claim interpretation: (I) MPEP 2112 (III) states that where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims. (II) Para. 109 of the PgPub describes a spontaneous b-cell lymphoma found in aged female BALB/c mouse. The paragraph further describes isolating the spleen of said aged mouse and deriving de novo tumors in BALB/c recipients by an intraperitoneal injection of a single-cell suspension of the removed spleen.  (III) The rejection below is made in view of these statements. 

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Slavin et al. (Nature volume 272, pages624–626 (1978)).

Slavin et al. teach that although B-lymphocyte tumours have been reported in mice, these neoplasms were induced experimentally, using carcinogens or Abelson virus. In contrast, Slavin reports here the characteristics of a spontaneous B-cell leukaemia derived from, and passaged in BALB/c mice (Pg. 624, Col. 2, para. 1). During a study of the effects of total lymphoid irradiation (TLI) on the number and function of T and B cells among peripheral blood lymphocytes (PBL) in BALB/c mice, Slavin and colleagues examined blood samples of a control group of six normal, unirradiated mice at monthly intervals for over a year. One female BALB/c mouse in the control group showed a marked B lymphocytosis at 24 months of age, which according to Jackson Laboratory is considered an aged mouse (see Jackson Lab at pg. 2/3), and an unexpectedly low proliferative response to T-cell mitogens. The cells bore surface immunoglobulin (lg), but no Thy 1.2 antigen (Pg. 624, Col. 2, para. 2).   
At the time of killing, the spleen weighed 4.6 gm (normal spleen weight - 0.1 gm) and yielded approximately 5 X 109 nucleated cells (normal spleen cells ~ 108 cells). Cells from the lymphoid tissues of this mouse were transferred intraperitoneally to unirradiated neonatal and adult mice BALB/c mice (as in claim 8 and claim 9, in-part). Recipients given 5 X 106 spleen cells (as in claim 10) developed a lymphocytosis, which was first detected approximately 3 months after intravenous cell transfer (paragraph bridging Pg. 624 and Pg. 625).  Note that the transfer of the lymphoma cells into recipient mice read on claim 14 and claim 16. This is because the do not require any characteristics nor recapitulate any phenotypes that would differentiate these mice from those of Slavin’s recipient mice.
Identifying cells from the lymphoma as BCL1, Slavin further adds that the BCL1 cells have now been successively passaged five times by way of intravenous injection of spleen cells to unirradiated and sublethally irradiated adult BALB/c mice. Table 2 shows that the cell surface and in vitro functional characteristics of spleen cells from a representative recipient of the second passage were similar to those of the spontaneous tumour (as further in claim 9) (Pg. 625, Col. 2).  Table 2 also shows the response to in vitro stimulation of the BCL1 cells with lipopolysaccharide (LPS) in the absence of tumor stroma (as in claim 11). In fact, Slavin teaches the response to LPS was more than 20-fold greater than that of normal controls. When the optional limitations are not considered, this teaching by Slavin reads on claim 12, as it would have been prima facie obvious to culture the BCL1 cells in a medium suitable for B-lineage cells prior to assaying said cells for functional characteristics. 
With respect to the characteristics of the lymphoma cells (as recited in claim 1, claim 2 and claim 15), although Slavin is silent as to the presence or absence of positive and negative surface markers and chromosomal translocations in their lymphoma cells, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' generated cells differ, and if so to what extent, from the cells of the prior art. The prior art cells are the same or similar because they are isolated in the same manner as set the same or similar to the lymphoma cells of Slavin’s.  In addition, as also taught in para. 109 of the PgPub, Slavin and colleagues teach intraperitoneally injecting their isolated-from-the-spleen lymphoma cells into recipient mice. As such, absent evidence to the contrary, the “population of lymphoma cells derived therefrom” in claim 1 are the same or similar to the cells isolated from the recipient mouse of Slavin. Therefore, the burden of establishing novelty or obviousness by objective evidence is shifted to applicants.  
Claim 3, claim 5, and claim 7 are drawn to intended use(s) of the lymphoma cells of claim 1~ wherein said population of lymphoma cells, when administered intraperitoneally…... Per MPEP 2111.02, a statement of intended use in an apparatus, or in the instant case, a product claim is not distinguished over the prior art product. In this regard, the lymphoma cells of Slavin, which have been established as the same or similar to the lymphoma cells of the claimed invention, read on claim 4, a dependent claim of claim 3, and claim 6, a dependent claim of claim 5. 
Accordingly, Slavin anticipates or, in the alternative, makes obvious the claimed rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Slavin et al. (Nature volume 272, pages624–626 (1978)) as applied to claims 1-12 and 14-16 above, and further in view of Triplett et al. (Clin Cancer Res 2015;21(17 Suppl):Abstract A02.).

The teachings of Slavin et al. are relied upon as detailed above. And although Slavin teaches injecting B-lineage lymphoma cells into a recipient mouse and then obtaining lymphoma cells from said mouse, Slavin et al. fails to teach co-culturing the obtained lymphoma cells with a tumor stroma (as in claim 13).
Before the effective filing date of the claimed invention, in order to determine if cellular subsets in the tumor microenvironment contribute to T-ALL growth, Triplett established a co-culture system containing primary T-ALL cells and purified stromal subsets taken directly from the tumor microenvironment. Triplett found that ex vivo lymphoma cells require the presence of tumor-associated stroma (as in claim 13) for survival and proliferation (see Entire Abstract).
When taken with the teachings of Slavin et al., one of ordinary skill in the art would have found it prima facie obvious to culture the ex vivo B-lymphoma cells of Slavin with tumor-associated stroma in the medium of Slavin because Triplett teaches ex vivo lymphoma cells require the presence of tumor-associated stroma for survival and proliferation. 
Thus, the modification would have been prima facie obvious. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written 

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632